As filed with the Securities and Exchange Commission on October 26, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PennyMac Mortgage Investment Trust (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 27-0186273 (I.R.S. Employer Identification No.) 27001 Agoura Road, Third Floor Calabasas, California (Address of principal executive offices) 91301 (Zip code) PennyMac Mortgage Investment Trust 2009 Equity Incentive Plan (Full title of plans) Jeff Grogin Chief Legal Officer and Secretary PennyMac
